DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 15 recites the limitation “The method of claim 13”.   It is unclear on which method claim 15 refers to.  It is suggested, and hereafter assumed, that the limitation is changed to –The TDD-based interference cancellation repeater of claim 13--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gainey et al (2012/0115412).
-Regarding claim 1, Gainey et al  teaches a method of operating a TDD-based interference cancellation repeater (“repeater 300”, [0060]), the repeater having a down link circuitry (“forward link circuitry”, [0060]), an up link circuitry (“reverse link circuitry”, [0060]) (implemented the same as the down link circuitry (see [0060]), a first  antenna (“donor antenna 315”, [0060]) as a receive antenna of the down link circuitry and as a transmit antenna of the up link circuitry, and a second antenna (“server antenna 320”, [0060]) as  a transmit antenna of the down link circuitry and as a receive antenna of the up link circuitry,
the method comprising: 
	on down link path (see figure 3, and [0033-0041]):
procedure  (comprising (268, 272) of the down link path) of setting a compensation gain of a gain compensator (comprising (268) of the down link path) in a downlink communication period; 
procedure (comprising (276) of the down link path) of setting an optimal coefficient (being a frequency domain channel estimate (h^) as a feedback channel estimate with respect to the down link path) of an adaptive filter (comprising (278) of the down link path) in the downlink communication period, based on the output of the gain compensator, or namely, based on the set compensation gain of the gain compensator (since the output of the gain compensator is based on the  on the set compensation gain of the gain compensator); and 

similarly, on an up link path, 
procedure  (comprising (268, 272) of the up link path) of setting a compensation gain of a gain compensator (comprising (268) of the up link path) in a uplink communication period; 
procedure (comprising (276) of the up link path) of setting an optimal coefficient (being a frequency domain channel estimate (h^) as a feedback channel estimate with respect to the up link path) of an adaptive filter (comprising (278) of the up link path) in the uplink communication period, based on the output of the gain compensator, or namely, based on the set compensation gain of the gain compensator (since the output of the gain compensator is based on the  on the set compensation gain of the gain compensator); and 
procedure (comprising (264) of the up link path)  of removing an interference signal in uplink communication period according to the set optimal coefficient of the adaptive filter.
In Gainey et al, the set compensation gain of the gain compensator in an uplink communication period and the set compensation gain of the gain compensator in the downlink communication period are different because the former and the latter are set independently, based on the respective inputs into the up link path and the down link path.
In Gainey et al,  the set optimal coefficient in the uplink communication period and the set optimal coefficient in the downlink communication period is the same in a case that the feedback channel estimate with respect to the up link path is reciprocal to the feedback 
-Regarding claim 13, as applied to claim 1 set forth above and herein incorporated, Gainey et al  teaches a TDD-based interference cancellation repeater (“repeater 300”, [0060]), the repeater having a down link circuitry (“forward link circuitry”, [0060]), an up link circuitry (“reverse link circuitry”, [0060]) (implemented the same as the down link circuitry (see [0060]), a first  antenna (“donor antenna 315”, [0060]) as a receive antenna of the down link circuitry and as a transmit antenna of the up link circuitry, and a second antenna (“server antenna 320”, [0060]) as  a transmit antenna of the down link circuitry and as a receive antenna of the up link circuitry, the repeater (see figure 3 and [0033-0041) configurable of comprising: 
a controller (“processor”, [0072]) configured to set, via (268, 272) of the down link path and (268, 272) of the up link path, a compensation gain of a gain compensator differently in an uplink communication period and a downlink communication period, and to set, via (276) of the down link path and (276) of the up link path, an optimal coefficient (being a frequency domain channel estimate (h^) as a feedback channel estimate) of an adaptive filter in the uplink communication period and an optimal coefficient of the adaptive filter in the downlink communication period the same based on the set compensation gain of the gain compensator (when the feedback channel estimate with respect to the up link path is reciprocal to the feedback channel estimate with respect to the down link path at least during a time interval comprising the uplink communication period and the downlink communication period), and 

-Regarding claim 14, Gainey et al  teaches that the repeater comprises: an adaptive filter (comprising (278) of the down link path or (278) the up link path) of  generating a predicted interference signal (“feedback signal estimate”, [0040]) according to the set optimal coefficient of the adaptive filter, wherein the subtractor subtracts the predicted interference signal from an uplink communication signal or a downlink communication signal (see figure 3, [0040, 0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gainey et al  in view of Ahn (2010/0177668).
-Regarding claim 15, Gainey et al  teaches that the repeater comprises a first duplexer (“duplexer 311”, [0060])) coupled to the first antenna and a second duplexer (“duplexer 319”, [0060]) coupled to the second antenna for setting the downlink communication period and the uplink communication period.

In analogous art, Ahn teaches that a downlink communication period and an uplink communication period in a repeater are controlled by being based on a synchronization information (“synchronization signal”, [0072]) of a down link signal received by a donor antenna and detected by  a sync detector (“synchronization acquiring unit 305”, [0072]), (see [0072, 0073]).
Since Gainey et al  does not teach in detail on how the downlink communication period and the uplink communication period are controlled and set, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Gainey et al, as taught by Ahn, in such a way that the repeater would further comprise a sync detector, wherein the downlink communication period and the uplink communication period are controlled  and set by being based on synchronization information of a downlink signal received by the first antenna and detected by  the sync detector to control the first and second duplexers for setting the downlink communication period and the uplink communication period, so that the downlink communication period and the uplink communication period would be obtained, as required and expected in the repeater.
With the implementation, Gainey et al  in view of Ahn teaches that the controller sets the compensation gain and the optimal coefficient of the adaptive filter based the synchronization information detected by the sync detector (since the controller sets the compensation gain and the optimal coefficient of the adaptive filter within the downlink .
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/PHUONG PHU/
Primary Examiner
Art Unit 2632